department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil dear cc pa apjp cor-138775-01 this is in response to your letter dated date wherein you ask whether an unincorporated business_trust organization may secure an employer_identification_number ein in order to open a securities account with a brokerage firm you indicate in the letter that it is not within normal operating procedures for the brokerage firm to open any account without such number attached to your correspondence is a letter from the internal_revenue_service service dated date which states that because the trust is an unincorporated business_trust it does not need to apply for a tax identification_number sec_6109 of the internal_revenue_code code states that a ny person required under the authority of this title to make a return statement or other document shall include in such return statement or other document such identifying number as may be prescribed for securing proper identification of such person similarly sec_301_6109-1 of the regulations on procedure and administration regulations states that e very person who makes under this title a return statement or other document must furnish its own taxpayer identifying number as required by the forms and accompanying instructions pursuant to sec_301_6109-1 of the regulations eins are used to identify employers and persons other than individuals that are required to furnish a taxpayer identifying number finally sec_301 d ii provides that an ein is used for business taxes as required by returns statements and other documents therefore before the service will issue the unincorporated business_trust an ein the trust must establish the need for such number using form ss-4 if the trust will not need an ein it will not be issued by the service cor-138775-01 if you have any questions please contact rob desilets jr pincite-4910 sincerely john j mcgreevy assistant to the branch chief branch administrative provisions and judicial practice division
